 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20   PageID.1   Page 1 of 14



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

Trustees of the
BRICKLAYERS PENSION TRUST FUND –
METROPOLITAN AREA; BRICKLAYERS AND
TROWEL TRADES INTERNATIONAL RETIREMENT                  Case No.: 20-10898
SAVINGS PLAN; BRICKLAYERS HOLIDAY TRUST                 HON.
FUND, METROPOLITAN AREA; TROWEL TRADES                  Magistrate Judge:
HEALTH AND WELFARE FUND, DETROIT AND
VICINITY, BRICKLAYERS AND TROWEL TRADES
INTERNATIONAL PENSION FUND; DETROIT
METROPOLITAN        MASONRY        JOINT
APPRENTICESHIP AND TRAINING COMMITTEE;
the BRICKLAYERS INTERNATIONAL MASONRY
INSTITUTE and the LABOR-MANAGEMENT
COOPERATION COMMITTEE;;

                             Plaintiffs,
v.

ALFORD CONSTRUCTION GROUP, LLC, a Michigan
limited liability company, and HAROLD ALFORD, an
individual, jointly and severally,

                             Defendants.

NOVARA TESIJA & CATENACCI, PLLC
ATTORNEYS FOR PLAINTIFFS
EDWARD J. PASTERNAK (P58766)
888 W. BIG BEAVER RD., SUITE 600
TROY, MI 48084
(248) 354-0380
ejp@ntclaw.com

                               COMPLAINT


{2271883 }
                                     1
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20      PageID.2   Page 2 of 14



         NOW COME Plaintiffs, by and through their attorneys, NOVARA TESIJA

& CATENACCI, PLLC, and for their Complaint, state as follows:

         1.   Plaintiffs, the Trustees of the Bricklayers Pension Trust Fund –

Metropolitan Area; Bricklayers and Trowel Trades International Retirement

Savings Plan; Bricklayers Holiday Trust Fund, Metropolitan Area; Trowel Trades

Health and Welfare Fund, Detroit & Vicinity; Bricklayers and Trowel Trades

International Pension Fund; Detroit Metropolitan Masonry Joint Apprenticeship

and Training Committee; and the Bricklayers International Masonry (hereinafter

"Funds") are each jointly trusted funds in the building and construction industry

which were established pursuant to Section 101 of the Labor Management

Relations Act ("LMRA"), 29 U.S.C. § 186, and Sections 302 and 515 of the

Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §§ 1132

and 1145. The Trustees bring this action on behalf of themselves, the Funds and

the Funds' participants.

         2.   The B.A.C. Local Union No. 1, is a labor organization, as defined in

LMRA with its principal place of business located at 21031 Ryan Road, Warren,

MI 48091. Local 1 has merged with Local 9 to form Local 2 (“Local 2”), but

maintains separate welfare and benefit funds and Collective Bargaining

Agreements with the respective employers.

{2271883 }
                                       2
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20        PageID.3   Page 3 of 14



         3.   Upon information, knowledge and belief Defendant, Alford

Construction Group, LLC is a Michigan limited liability company (hereinafter

referred to as “Company”), and the principal place of business being 16146

Chapel, Detroit, MI 48219.

         4.   Upon information and belief Harold Alford is the owner, officer, and

president of Alford Construction Group, LLC, located at 16146 Chapel, Detroit,

MI 48219, and does business in the State of Michigan.

         5.   Jurisdiction of this Court is founded on Section 301(a) of the LMRA,

as amended, 29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29

U.S.C. Section 1132 and 1145, as amended by the Multiemployer Pension Plan

Amendment Act of 1980 ("MPPAA") and Federal common law. This Court also

has pendent jurisdiction of any state-law claims ancillary to the relief sought

herein.

                               COUNT I
                  ERISA: DELINQUENT CONTRIBUTIONS


         6.   Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 5 of their Complaint as fully set forth herein.

         7.   Section 515 of ERISA provides that “every employer who is obligated

to make contributions to a multi-employer plan under the terms of the plan or

{2271883 }
                                        3
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20       PageID.4   Page 4 of 14



under the terms of a collectively bargained agreement shall, to the extent not

inconsistent with law, make such contributions in accordance with the terms and

conditions of such plan or such agreement.”

         8.    Section 502 of ERISA provides a federal forum for enforcement of

the various duties imposed by ERISA, including, but not limited to, allowance of a

lawsuit to enjoin any act which violates ERISA or to obtain other appropriate legal

and equitable relief.

         9.    Pursuant to the collective bargaining agreement (hereinafter “CBA”)

between Company and the Union, Company agreed to submit to an audit of its

payroll records and to make employee fringe benefit contributions and assessments

to the Funds for each employee covered by the collective bargaining agreement,

which are individuals in the appropriate bargaining unit who perform covered work

("Employees"), and to be bound by the terms and conditions set forth in the Funds'

Trust Agreements (the "Trust Agreements"). Defendants have copies of all records

within their files. The relevant Trust Agreements are attached hereto as Exhibit 1

and made a part hereof by reference.

         10.   The Funds are third-party beneficiaries of the parties’ collective

bargaining agreement.




{2271883 }
                                        4
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20         PageID.5    Page 5 of 14



         11.   Company has violated both its contractual and statutory obligations by

failing to submit its pertinent books and records for an audit and failing to make all

of the fringe benefit contributions and assessments due on behalf of each

Employee covered by the collective bargaining agreement and as incorporated in

same, the relevant Trust Agreements.

         12.   As a result of Company’s violations of its contractual and statutory

obligations, Defendants have violated ERISA, the collective bargaining agreement

and the relevant Trust Agreements.

         13.   Plaintiffs are entitled to all remedies under ERISA, including, but not

limited to, payment of fringe benefit contributions owed, audit assessments,

liquidated damages, attorneys’ fees and costs.

         14.   At all relevant times, Defendant Company was bound to the parties’

collective bargaining agreement.


         15.   The Funds have been damaged in such amount as is found due by an

audit.

         16.   Further, in operating Company, upon information, knowledge and

belief, Defendant Harold Alford has, among other things, (a) failed to follow

business formalities, (b) failed to adequately capitalize the business which has

caused a failure to remit contributions to Plaintiffs, (c) commingled personal and
{2271883 }
                                         5
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20             PageID.6    Page 6 of 14



business assets, and (d) committed fraud by taking monies from the business while

failing to make fringe benefit contributions to Plaintiffs.

         17.    An injustice will be imposed on Plaintiffs in the absence of individual

liability because the ability of Defendant Company to pay delinquencies owed to

Plaintiffs and their participants is in serious doubt.

         18.    Defendant Company has fraudulently avoided paying required benefit

contributions to Plaintiffs and engaged in misconduct, which includes, but is not

limited to, converting money paid to it for the purpose of paying benefit

contributions to Plaintiff Funds and retaining monies required to be paid for the

benefit of its employees.

         19.    As an officer, director, manager, member and/or shareholder and

person who makes decisions, Defendant Harold Alford, is responsible for

Defendant Company’s compliance with its contractual and statutory obligations to

Plaintiffs.

         20.    Notwithstanding Company’s contractual and statutory obligations,

upon information, knowledge and belief, Defendant Harold Alford has failed to

follow       business   formalities,   had       personal   knowledge   of    Company’s

undercapitalization, and with the requisite intent, fraudulently and improperly

diverted monies which were to be paid for the benefit of its employees.

{2271883 }
                                             6
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20           PageID.7   Page 7 of 14



         21.   Because of Defendant Harold Alford’s actions and/or inactions cited

within this Complaint, Plaintiffs have suffered financial losses.

               WHEREFORE, Plaintiffs request that the Honorable Court grant the

         following relief:

               a.     Order an audit of the Company to determine the amount due the
                      Funds;

               b.     Enter a judgment in the Plaintiffs' favor against Company and
                      Harold Alford for all amounts revealed as owing by said audit,
                      together with any accumulated interest thereon, actual attorney
                      fees, court costs, audit and other collection costs and other sums
                      as may become due or discovered to be due the Funds during
                      the pendency of this action;

               c.     That jurisdiction of this matter be retained pending compliance
                      with the Court's orders; and

               d.     Any such other, further or different relief as may be just and
                      equitable under the circumstances.

                                     COUNT II
                             BREACH OF FIDUCIARY DUTIES

         22.   Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 21 of their Complaint as fully set forth herein.



                                              General

         23.   Participants of the Funds were employed by Company to perform

work and provide labor on various construction projects in the State of Michigan.
{2271883 }
                                          7
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20        PageID.8    Page 8 of 14



         24.   The participants of the Funds provided labor and services, on behalf

of Company, pursuant to the parties’ CBA and thus earned outstanding fringe

benefit contributions in connection with and in furtherance of their employment

and labor on said projects.

         25.   Company was obligated to pay fringe benefit contributions to the

Funds for these participants on said projects.

         26.   The outstanding accrued fringe benefit contributions were properly

payable to the Funds administered by Plaintiffs when due.

         27.   Company received monies on said projects, but failed to pay all of the

fringe benefit contributions owed the Funds on said projects when due.

         28.   The accrued fringe benefit contributions and monies in Company’s

possession, custody and/or control from said projects which were available to pay

the participants’ accrued fringe benefit contributions were to be held in trust by

Defendants in their capacity as fiduciaries, as required by ERISA, 29 U.S.C.

§1145, until Defendants paid to Plaintiffs said fringe benefit contributions in

accordance with the terms and conditions of their CBA and Trust Agreements.

         29.   The Trust Agreements for the Funds, incorporated by the relevant

CBA, provide that unpaid contributions become plan assets at the time they

become due.

{2271883 }
                                         8
 Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20        PageID.9   Page 9 of 14



         30.   Defendants, including the individual Defendant, being Harold Alford,

had actual and/or constructive notice of the above-referenced Trust Agreements

and their respective amendments.

         31.   Thus, Company accrued fringe benefit contributions owed to the

Funds on said projects, that became plan assets of the respective Funds

administered by Plaintiffs at the time they became due, as provided for in the Trust

Agreement and Plan documents, within the meaning of ERISA §3(21)(A); 29

U.S.C. §1002(21)(A).

         32.   ERISA provides that a person is a fiduciary with respect to the Funds

to the extent that the person exercises any discretionary authority or control with

the respect to the disposition of Plan assets. ERISA §3(21)(A); 29 U.S.C. §

1002(21)(A).

         33.   Owners, officers, and/or directors of Company are considered

fiduciaries of the Funds based upon the conduct and authority of said people,

including, but not limited to, their personal exercise of discretionary authority and

control over Funds’ assets.

                                   HAROLD ALFORD

         34.   Defendant Harold Alford as an owner, officer, and/or director of

Company, and upon information, knowledge and belief, personally exercised

{2271883 }
                                        9
Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20        PageID.10    Page 10 of 14



discretionary authority and control over the disposition of Company’s accrued

fringe benefit contributions, being plan assets recognized by ERISA.

         35.   Defendant Harold Alford, as an owner, officer, and/or director of

Company is considered a fiduciary of the Funds based upon his conduct and

authority over the contributions associated with same.

         36.   Upon information, knowledge and belief, Defendant Harold Alford, as

an owner, officer, and/or director of Company, personally exercised discretionary

authority and control over the disposition of Company’s accrued fringe benefit

contributions, which are plan assets as defined by ERISA and the relevant Trust

Agreement and Plan documents.

         37.   Since Defendant Harold Alford, as an owner, officer, and/or director

of Company personally exercised discretionary authority and control over

Company’s accrued fringe benefit contributions, being plan assets, he is a fiduciary

of the Funds.

         38.   Although legally and contractually obligated to do so, Defendant

Harold Alford failed to turn over the above-mentioned plan assets by failing to pay

all of the accrued outstanding fringe benefit contributions to Plaintiffs when due.




{2271883 }
                                        10
Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20          PageID.11   Page 11 of 14



         39.   Upon information, knowledge and belief, Defendant Harold Alford

utilized the accrued outstanding fringe benefit contributions and monies within his

possession, custody and/or control for purposes other than payment to Plaintiffs.

         40.   In failing to turn over such plan assets to Plaintiffs, Defendant Harold

Alford violated 29 U.S.C. §§1145, 1104 and 1109, and his obligations under the

CBA and Trust Agreements.

         41.   Defendant Harold Alford’s failure to turn over the plan assets, failure

to make fringe benefit contributions to Plaintiffs, failure to account for those

contributions, and misuse of funds and monies otherwise payable to Plaintiffs,

constitutes a breach of fiduciary duties regarding the Funds pursuant to 29 U.S.C.

§1104(a)(1)(A) and are violations of 29 U.S.C. §§ 1145, 1104 and 1109(a).

         42.   Thus, by directing that Company’s assets, which were owed to the

Funds, be paid for other purposes instead of being deposited with the Funds for

their participants and beneficiaries, Defendant Harold Alford failed to discharge

his fiduciary duties with respect to the Funds solely in the interest of the

participants and beneficiaries as required by ERISA 404(a)(1); 29 U.S.C.

§1104(a)(1).

         43.   ERISA imposes personal liability on a fiduciary that breaches

fiduciary duties. 29 U.S.C. §1109.

{2271883 }
                                         11
Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20           PageID.12   Page 12 of 14



         44.      As a result of his above-mentioned actions, Defendant Harold Alford

breached his fiduciary duties owed to the Funds and is thus, personally liable to the

Funds for such breaches.

         45.      Defendant Harold Alford knew or should have known that he would

be held personally liable for her above-referenced actions.

         46.      ERISA also provides that if there is a loss caused by a breach of

fiduciary duty, the fiduciary must make the Plan whole by restoring any losses

caused by the breach. 29 U.S.C. §1109.

         47.      Due to the above-mentioned actions and/or inactions of Defendant

Harold Alford, the loss to the Funds will be revealed by audit.

         48.      Defendant Harold Alford, as a fiduciary, must make the Funds whole

by restoring the above-mentioned losses to be determined, to the Funds.

         49.      As stated within, the Funds have been damaged in an amount found

due by audit because of Defendant Harold Alford’s breach of his fiduciary duties.

WHEREFORE, Plaintiffs request that the Court grant the following relief:

               a. Order an audit of the Company to determine the amount due the
                  Funds;

               b. Enter a judgment in the Plaintiffs' favor against Company and Harold
                  Alford for all amounts revealed as owing by said audit, together with
                  any accumulated interest thereon, actual attorney fees, court costs,
                  audit and other collection costs and other sums as may become due or
                  discovered to be due the Funds during the pendency of this action;
{2271883 }
                                           12
Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20             PageID.13   Page 13 of 14




               c. That jurisdiction of this matter be retained pending compliance with
                  the Court's orders; and

               d. Any such other, further or different relief as may be just and equitable
                  under the circumstances.

                                 COUNT III
                   MICHIGAN BUILDING CONTRACT FUND ACT

         50.      Plaintiffs hereby re-allege and incorporate the allegations of

Paragraphs 1 through 49 of their Complaint as fully set forth herein.

         51.      Participants of the Funds were employed by Defendant Company to

perform work on various construction projects in the State of Michigan.

         52.      Defendant Company has failed to pay all of the fringe benefit

contributions owed the Funds on said projects.

         53.      The Michigan Building Contract Fund Act (the "Act"), MCLR

570.151 et seq., imposes a trust on funds paid to a building contractor with

subcontractors and material men as beneficiaries of said trust.

         54.      Under the Act, Company and Harold Alford are fiduciaries and

trustees for the Funds' participants, who are the beneficiaries of all monies paid to

Company on said projects.

         55.      The Defendants have failed to pay over to the Funds the monies held

in trust and covered by the Act, which are due the Plaintiffs.

{2271883 }
                                            13
Case 2:20-cv-10898-DML-MJH ECF No. 1 filed 04/08/20         PageID.14    Page 14 of 14



         WHEREFORE, Plaintiffs request that the Court grant the following relief:

               a.    Order an audit of the Company to determine the amount due the
                     Funds;

               b.    Enter a judgment in the Plaintiffs' favor against Company
                     and Harold Alford for all amounts revealed as owing by
                     said audit, together with any accumulated interest
                     thereon, actual attorney fees, court costs, audit and other
                     collection costs and other sums as may become due or
                     discovered to be due the Funds during the pendency of
                     this action;

               c.    That jurisdiction of this matter be retained, pending compliance
                     with the Court's orders; and

               d.    Any such other further or different relief as may be just and
                     equitable under the circumstances.

                                        Respectfully submitted,

                                        NOVARA TESIJA & CATENACCI, PLLC

                                        By: /s/Edward J. Pasternak
                                        Edward J. Pasternak (P58766)
                                        Attorneys for Plaintiffs
                                        888 West Big Beaver Road, Suite 600
                                        Troy, MI 48084
                                        (248) 354-0380
Dated: April 8, 2020                    ejp@ntclaw.com




{2271883 }
                                        14
